DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-12 are pending in the application.
Priority
	This application is a continuation of U.S. Patent Application No. 16/254,449, which is a continuation of 15/908,366, filed February 28, 2018, which is a continuation of U.S. Application No. 15/400,208, filed January 6, 2017, which claims priority to U.S. Provisional Patent Application No. 62/276,763, filed January 8, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,618,883 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to treatment of leukemia using the same compounds, where Applicants define (see [0059]) hematologic malignancy as referring to cancer of the body’s blood-forming and immune system, bone marrow and lymphatic tissue, which includes cancers such as leukemias.  Accordingly, the instant claims, drawn to treatment of a hematological malignancy, are anticipated by the patented claims, and therefore the non-statutory double patenting rejection of the cited claims is appropriate.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of U.S. Patent No. 10,227,325 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patented claims are drawn to treatment of leukemia using the same compounds, where Applicants define (see [0059]) hematologic malignancy as referring to cancer of the body’s blood-forming and immune system, bone marrow and lymphatic tissue, which includes cancers such as leukemias.  Accordingly, the instant claims, drawn to treatment of a hematological malignancy, are anticipated by the patented claims, and therefore the non-statutory double .
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23 of U.S. Patent No. 9,938,254 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patented claims are drawn to treatment of leukemia using the same compounds, where Applicants define (see [0059]) hematologic malignancy as referring to cancer of the body’s blood-forming and immune system, bone marrow and lymphatic tissue, which includes cancers such as leukemias.  Accordingly, the instant claims, drawn to treatment of a hematological malignancy, are anticipated by the patented claims, and therefore the non-statutory double patenting rejection of the cited claims is appropriate.
Claims 1-12 appear to be free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625